Citation Nr: 0717138	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-39 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for cerebrovascular 
accident (stroke), also claimed as due to herbicide exposure.

2.  Entitlement to service connection for distal splendic 
artery focal aneurysm (aneurysm).

3.  Entitlement to service connection for a nerve condition, 
also claimed as due to herbicide exposure.

4.  Entitlement to service connection for carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney




ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970, 
with service in the Republic of Vietnam from October 1968 to 
October 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied service connection for 
cerebrovascular accident, and a May 2004 rating decision 
which denied service connection for distal splenic artery 
focal aneurysm, nerve condition, and carpal tunnel syndrome, 
hand.


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
the veteran's stroke was incurred in or aggravated by his 
active service, or is due to exposure to herbicides during 
his active service, or manifested to a compensable degree 
within one year following his separation from service.

2.  The competent medical evidence does not demonstrate that 
the veteran's aneurysm was incurred in or aggravated by his 
active service or manifested to a compensable degree within 
one year following his separation from service.

3.  The competent medical evidence does not demonstrate that 
the veteran's nerve condition was incurred in or aggravated 
by his active service, manifested to a compensable degree 
within one year of service, or is due to exposure to 
herbicides during his active service.

4.  The competent medical evidence does not demonstrate that 
the veteran currently has carpal tunnel syndrome.


CONCLUSIONS OF LAW

1.  Service connection for a stroke is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  Service connection for an aneurysm is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).

3.  Service connection for a nerve condition is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2006).

4.  Service connection for carpal tunnel syndrome is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in November 2003 and March 
2004; rating decisions in February 2004 and May 2004; and 
statements of the case in October 2004 and April 2006.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the November 2006 supplemental statement of 
the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  The Board finds that VA 
is not obligated to provide examinations in this case because 
the evidence does not establish that the veteran suffered an 
event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4).  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.

Turning to the relevant law, a claimant with active service 
may be granted service connection for a disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Certain chronic diseases, including carpal tunnel syndrome 
and cardiovascular-renal disease, may be presumed to have 
incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board notes that a veteran who served in the Republic of 
Vietnam during the Vietnam era is presumed to have been 
exposed to certain herbicide agents (e.g. Agent Orange), 
absent affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1116 (a) (West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii) (2006).  
Service connection based on herbicide exposure will be 
presumed for certain specified diseases that become manifest 
to a compensable degree within a specified period of time in 
the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  The specified diseases include 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea) and certain soft-tissue sarcomas.  38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. § 3.309(e).  However, even if the 
veteran's disease is not subject to the presumption, he is 
not precluded from establishing direct service connection.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).
Cerebrovascular Accident (Stroke)

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for stroke on a direct 
or presumptive basis.

The service medical records, including reports of the March 
1968 pre-induction examination and April 1970 service 
separation examination, are void of any findings, symptoms, 
complaints, or diagnoses attributable to a stroke.  In April 
1970, the veteran sustained a head injury in an auto 
accident.  However, the post-service medical evidence does 
not indicate that his claimed disability is in any way 
related to the head injury sustained in the auto accident.

A private hospital record dated September 2003 shows that the 
veteran had a cerebrovascular accident and was admitted to 
the VA medical center.  A CT scan of the head indicated 
transient ischemic attack with weakness and slurred speech.

VA medical records dated September 2003 show that he was 
admitted to neurology for acute onset of expressive aphasia 
and right side weakness.  There was no prior history of 
occlusive vascular disease.  While right-side weakness was 
almost totally resolved, he still had slight expressive 
aphasia.  It was noted that the veteran was a heavy smoker 
and was encouraged to stop smoking.  An MRI of the head 
confirmed left MCA (middle cerebral artery) stroke.  An MRA 
showed near total occlusion of the left internal carotid 
artery.  An angiogram was performed and showed ninety-nine 
percent stenosis of left internal carotid artery.  In late 
September 2003, he was discharged from neurology.  In October 
2003, he underwent a "bilat carotid" and cerebral 
arteriogram, and a left vertebral arteriogram after which his 
condition was diagnosed as left middle cerebral artery stroke 
with left carotid occlusion and right carotid stenosis.  He 
was prescribed anticoagulants.  July 2006 records show that 
the veteran was again advised to stop smoking.  In October 
2006, he presented for treatment of acute chest pain, but no 
acute arrhythmia, and the etiology of the chest pain was not 
provided.

The veteran's post-service medical records are negative for 
any evidence of stroke until over thirty-three years after 
separation.  The United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Further, while the competent medical evidence does show that 
the veteran continues to take prescribed anticoagulant 
medication to treat residuals of a stroke, the record does 
not include a competent medical opinion linking the condition 
to the veteran's active duty.  In addition, the service 
medical records are void of any findings, symptoms, 
complaints, or diagnoses attributable to a stroke.  In the 
absence of competent medical evidence linking a stroke to 
service, service connection must be denied.  38 U.S.C.A. § 

With respect to herbicide exposure, stroke is not condition 
associated with exposure to herbicide agents.  Therefore the 
presumption of service connection based on exposure to 
herbicide agents does not apply.  38 U.S.C.A. § 1116 (a) 
(West 2002); 38 C.F.R. § 3.307 (a)(6)(iii)(2006).  In the 
absence of competent medical evidence linking the stroke to 
service or showing a stroke manifested to a compensable 
degree within one year following separation from service, 
service connection must be denied.

The Board recognizes the contentions of the veteran and his 
wife as to the diagnosis and relationship between his service 
and the claimed condition.  Lay statements are considered to 
be competent evidence when describing the features or 
symptoms of an injury or illness.  See Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  As laypersons, however, neither 
the veteran or his wife are competent to provide an opinion 
requiring medical knowledge, such as a diagnosis, or an 
opinion relating to medical causation and etiology that 
requires a clinical examination by a medical professional.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As a 
result, their assertions do not constitute competent medical 
evidence that his stroke began during, or is a result of, his 
service.  To the extent that the veteran complains of chest 
pain, pain itself is not a disability for VA purposes.  The 
Court has held that a symptom, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability.  Without a pathology to 
which the symptoms of chest pain can be attributed, there is 
no basis upon which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show that a stroke was incurred in or aggravated by 
service, that stroke is a disease presumed to be the result 
of exposure to herbicides or is shown by competent evidence 
to be connected to herbicide exposure, or that any stroke 
manifested to a compensable degree within one year following 
the veteran's separation from service.  Therefore, service 
connection for a stroke, also claimed as due to herbicide 
exposure, is denied.

Distal Splendic Artery Focal Aneurysm (Aneurysm)

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for an aneurysm.
The service medical records, including reports of the March 
1968 pre-induction examination and April 1970 service 
separation examination, are void of any findings, symptoms, 
complaints, or diagnoses attributable to an aneurysm.

VA medical records show that in January 2004, the veteran 
underwent a CT scan of the chest which showed distal splenic 
artery focal aneurysm.

The veteran's post-service medical records are negative for 
an aneurysm until almost thirty-four years after separation.  
The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Further, 
while the competent medical evidence does show that the 
veteran had an aneurysm, it does not include any competent 
medical opinion linking the aneurysm to the veteran's active 
duty.  In the absence of competent medical evidence linking 
the aneurysm to service, service connection must be denied.  
Furthermore, the evidence does not show that any aneurysm 
manifested to a compensable degree within one year following 
separation from service, thus presumptive service connection 
is not warranted.  Also, because there is no event, injury, 
or disease shown in service that is may be associated with 
the veteran's aneurysm, the Board finds that an examination 
is not needed in this case.  38 C.F.R. § 3.159(c)(4).

The Board recognizes the contentions of the veteran and his 
wife as to the diagnosis and relationship between his service 
and the claimed condition.  Lay statements are considered to 
be competent evidence when describing the features or 
symptoms of an injury or illness.  See Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  As laypersons, however, neither 
the veteran or his wife are competent to provide an opinion 
requiring medical knowledge, such as a diagnosis, or an 
opinion relating to medical causation and etiology that 
requires a clinical examination by a medical professional.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As a 
result, their assertions do not constitute competent medical 
evidence that his aneurysm began during, or is a result of, 
his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show that an aneurysm was incurred in or aggravated by 
service or that an aneurysm manifested to a compensable 
degree within one year following the veteran's separation 
from service.  Therefore, service connection for an aneurysm 
is denied.

Nerve Condition

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a nerve condition 
on a direct or presumptive basis.

The service medical records, including reports of the March 
1968 pre-induction examination and April 1970 service 
separation examination, are void of any findings, symptoms, 
complaints, or diagnoses attributable to a nerve condition.

A September 2004 VA psychology note shows that the veteran 
complained of nerve problems and feeling jittery.  The note 
indicates that the most salient symptoms reported were 
vegetative depressive "sx's" (symptoms/signs).  His 
condition was diagnosed as major depression, single episode.  
A September 2006 record states "A/P-anxiety" and shows that 
the veteran was taking prescribed anxiety medication.

The veteran's post-service medical records are negative for 
any evidence of a nerve condition until over thirty-four 
years after separation.  The United States Court of Appeals 
for the Federal Circuit has determined that a significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Further, while the competent medical 
evidence does show that the veteran has anxiety, the record 
does not include a competent medical opinion linking the 
condition to the veteran's active duty.  In addition, the 
service medical records are void of any findings, symptoms, 
complaints, or diagnoses attributable to anxiety.  In the 
absence of competent medical evidence linking any nerve 
condition to service, service connection must be denied.  
Furthermore, the evidence does not show that any nerve 
condition manifested to a compensable degree within one year 
following separation from service, thus presumptive service 
connection is not warranted.  Also, because there is no 
event, injury, or disease shown in service that is may be 
associated with the veteran's nerve condition, the Board 
finds that an examination is not needed in this case.  
38 C.F.R. § 3.159(c)(4).

The Board recognizes the contentions of the veteran and his 
family as to the diagnosis and relationship between his 
service and the nerve condition.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  As a layperson, however, 
neither the veteran nor his family are competent to provide 
an opinion requiring medical knowledge, such as a diagnosis, 
or an opinion relating to medical causation and etiology that 
requires a clinical examination by a medical professional.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As a 
result, their assertions do not constitute competent medical 
evidence that his nerve condition began during, or is a 
result of, his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show that a nerve condition is due to a disease or injury 
that was incurred in or aggravated by service.  Furthermore, 
the competent medical evidence does not show that the veteran 
has been diagnosed with a disease that is presumed to be the 
result of exposure to herbicides.  Therefore, service 
connection for a nerve condition, also claimed as due to 
herbicide exposure, is denied.

Carpal Tunnel Syndrome

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for carpal tunnel 
syndrome.  The competent medical evidence does not show that 
the veteran currently has the condition.

The service medical records, including reports of the March 
1968 pre-induction examination and April 1970 service 
separation examination, are void of any findings, symptoms, 
complaints, or diagnoses attributable to carpal tunnel 
syndrome.

Post-service private and VA medical records are void of 
findings or diagnoses of carpal tunnel syndrome.

The Board finds that there are no post-service medical 
records that demonstrate that the veteran currently has a 
diagnosis of carpal tunnel syndrome.  Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the absence of evidence showing a current 
diagnosis of carpal tunnel syndrome, service connection 
cannot be granted.  38 C.F.R. § 3.304(f).

The Board recognizes the contentions of the veteran and his 
family as to the diagnosis and relationship between his 
service and the claimed disease.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, Vet. App. 398, 405 (1995).  As a layperson, however, 
neither the veteran or his family are competent to provide an 
opinion requiring medical knowledge, such as a diagnosis, or 
an opinion relating to medical causation and etiology that 
requires a clinical examination by a medical professional.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As a 
result, their assertions do not constitute competent medical 
evidence that he now has or ever had carpal tunnel syndrome.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Therefore, service 
connection for carpal tunnel syndrome is denied.


ORDER

Service connection for cerebrovascular accident (stroke), 
also claimed as due to herbicide exposure, is denied.

Service connection for distal splendic artery focal aneurysm, 
is denied.

Service connection for a nerve condition, also claimed as due 
to herbicide exposure, is denied.

Service connection for carpal tunnel syndrome, hand, is 
denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


